The judgment appealed from must be reversed as to the Bank of Forest. The contract of Huber, one of the promoters of the Bank of Forest, for the purchase of a burglar-proof safe and a vault door from appellees, was before the incorporation of the Bank of Forest; and it is a rule of law that such contracts of promoters are not binding upon the corporation unless it receives the benefit thereof, or the contract is adopted by it. There has been no acceptance or adoption here. Morawetz on Corporations, sec. 548; Law of Promoters, etc., by Alger, c. 10, § 203.
Affirmed as to Huber; reversed as to the Bank of Forest.
 *Page 232